Appeal Dismissed and Memorandum Opinion filed April 12, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00596-CV


      CHRISTOPHER STEVE AND LINDA THOMPSON, Appellants

                                         V.

       KATHY STEVE, PAUL STEVE, AND SAM STEVE, Appellees

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1141362


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 20, 2021. The notice of
appeal was filed October 19, 2021.

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court that appellants did not make arrangements
to pay for the record. On March 3, 2022, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, by March 24, 2022,
appellants made arrangements to pay for the record and provided this court with
proof of those arrangements. See Tex. R. App. P. 37.3(b). No such proof has been
filed.

         Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with notice from
clerk requiring response or other action within specified time).

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                          2